DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the side blade is designed only on a front-facing milling section for milling. However, claim 12 depends on claim 8. In claim 8, it recites “wherein the at least one side blade starts at the cutting corner and extends from front to rear with respect to the drill following a chip slot in a coiled manner about the longitudinal axis, and wherein the at least one side blade has a clearance angle of at least 5 degrees and no more than 50 degrees along its entire length”. From the specification, it is known that “When the side blade has a clearance angle greater than 0 degrees along its length, the entire side blade is designed for milling. (p. 10 last paragraph to p.11 second paragraph, Specification filed 02/19/2020)
Therefore, claims 8 and claim 12 appear to recite two different embodiments of the side blade. These two embodiments are distinct with each other: the side blade is “only on a front-facing milling section for milling” vs. “the side blade …extends … in a coiled manner about the longitudinal axis, … has a clearance angle within 5-50 degrees along its entire length” (See also paragraph 2 on p. 16 of the specification filed 02/19/2020.) Therefore, the original disclosure does not disclose the feature of the side blade recited in claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in the 112(a) Section above, it is unclear how the side blade “having a clearance angle 5-50 degrees along its entire length from front to rear following a chip slot in a coiled manner about the longitudinal axis” is designed only on a front facing milling section for milling as recited in claim 12. As mentioned above, when the side blade has a clearance angle greater than 0 degrees along its length, the entire side blade is designed for milling. (p. 10 last paragraph to p.11 second paragraph)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sert Alagac et al. (US 2018/0133810, “Alagac”) in view of Davis et al. (US 8,647,025, “Davis”).
Regarding claim 8, Alagac discloses an end-mill cutter (A, Figs. 1 or 2, Para. 73) extending along a longitudinal axis (4), comprising: a drill tip (6) with a nose angle that is more than 170 degrees and less than 180 degrees (Note Alagac discloses the drill tip has a dish angle 23 varies between 1 to 3 degrees. The dish angle is defined by the angle between a cutting edge and a cutting edge tangent 27 that is tangent to the cutting end 6. From the Fig. 5, the cutting edge tangent appears to be perpendicular to a longitudinal axis of the cutter. This indicates a nose angle of 174-178 degrees (= 180 - 2 x (1 or 3) degrees, Fig. 5, Paras. 78 and 90).
 At least one main blade terminates at a cutting corner (5, Fig. 1 or 3); and  at least one side blade (26, Para. 75, Figs. 5-7) formed on a lateral surface, wherein the at least one side blade starts at the cutting corner and extends from front to rear with respect to the drill following a chip slot (9) in a coiled manner about the longitudinal axis.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “for drilling a hole”, it is noted that the prior art used in the rejection is capable of being used for this function. Because the end-mill disclosed by Alagac can be used for drilling a hole, it is also regarded as a drill as recited.
Alagac discloses the side blades (26) has a clearance angle (21, a radial primary relief angle, Fig. 7, Para. 80). Alagac does not disclose the range of the clearance angle as recited..
Davis discloses an end mill (2 or 4, Figs. 1A, 1B, col. 2 lines 50-56). The end mill has side blades 16a separated by flutes 24a (Fig. 2A, col. 2 lines 4-7). The side blade has a radial primary relief angle (36a) of 8 degrees (Fig. 2, col. 3 lines 18-22, and Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the clearance angle of the side blade of Alagac to be 8 degrees along its entire length, as taught by Davis, to provide good cutting performance depending on the material of the workpiece.
Alagac in view of Davis disclose the at least one side blade has a clearance angle of at least 5 degrees and no more than 50 degrees along its entire length. 

Regarding claim 11, Alagac in view of Davis discloses the entire side blade is designed for milling.
Regarding claim 14, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the drill is designed as a pilot drill for the creation of a pilot drilling.”, it is noted that the prior art used in the rejection is capable of being used for this function.  
Allowable Subject Matter
At this time, no claims contains allowable subject matter. It is noted that no prior art of record was used for rejecting claim 12. However, claim 12 has been rejected under 35. U.S.C. 112 (a) and (b) as set forth above. It is unclear how the claim will be amended to overcome the rejection and if it will be allowable after the amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 11-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722